DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 01/25/2022 which amended claim 1 and added new claim 18. Claims 1-18 are currently pending in the application for patent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (US 2020/0109899; hereinafter referred to as Sano) in view of Adema et al (US 2017/0328549; hereinafter referred to as Adema) and Murayama et al (US 2007/0131954; hereinafter referred to as Murayama).
Regarding Claim 1, Sano discloses a wavelength conversion device (Figure 2; Heat Transport Device 1) comprising: 
a rotating device (Figure 2; Paragraph [0030]; wherein the rotating device is the rotary shaft of a motor which is press-fitted into shaft hole 2a); 
a substrate (Figure 2; Housing 2) including a first surface (Figure 2; surface of housing 2 upon which heating element 5 is disposed) and a second surface disposed at an opposite side of the first surface (see Figure 2; wherein the second surface encompasses the surface of housing 2 opposite to the surface upon which heating element 5 is disposed), the substrate (Figure 2; Housing 2) being rotated by the rotating device (see Paragraph [0030]; wherein it is disclosed that the housing 2 can rotate around a rotation axis P by the motor as a drive source); 
a wavelength conversion element (Figure 2; Heating Element 5) provided on the first surface (see Figure 2) and configured to convert a wavelength of incident light (see Figure 2 and Paragraph [0058]; wherein the heating element 5 serves the same purpose as the phosphor film 50 in that it receives excitation light emitted from an excitation light source and converts it into fluorescence light of a predetermined wavelength band); and 

the first cooling device (Figure 2; Evaporation Part S1 and Condensation Part S2) is disposed in a position corresponding to the wavelength conversion element (see Figure 2), 
the space extends from an outer edge side of the substrate (Figure 2; Housing 2) to a rotation axis side (see Figure 2; wherein the hollow space of housing 2 extends from an outer circumferential surface of the housing 2 to the side closest to the shaft hole 2a), 
the first cooling device (Figure 2; Evaporation Part S1 and Condensation Part S2) includes 
an evaporator (Figure 2; Evaporation Part S1) provided in the space and configured to evaporate the working fluid (Figure 2; Working Fluid 3) in a liquid phase with heat transferred from the wavelength conversion element (Figure 2; Heating Element 5) to change the working fluid (Figure 2; Working Fluid 3) in the liquid phase to the working fluid (Figure 2; Working Fluid 3) in a gas phase (see Paragraphs [0031]-
a condenser (Figure 2; Condensation Part S2) provided in the space and configured to condense the working fluid (Figure 2; Working Fluid 3) in the gas phase to change the working fluid (Figure 2; Working Fluid 3) in the gas phase to the working fluid in the liquid phase (see Paragraphs [0031]-[0032]; wherein it is disclosed that the vapor is condensed by the condensation part S2 arranged on the inner peripheral side of the sealed space and then is restored to the working fluid 3), 
the evaporator (Figure 2; Evaporation Part S1) includes a liquid retaining part (Figure 2; Porous Structure Member 4) configured to retain the working fluid (Figure 2; Working Fluid 3) in the liquid phase (see Paragraph [0032]; wherein it is disclosed that the porous structure member 4 has working fluid 3 included therein), and 
the liquid retaining part (Figure 2; Porous Structure Member 4) is provided at the outer edge side in the space (see Figure 2) and disposed in the position corresponding to the wavelength conversion element (see Figure 2 and Paragraph [0031]; wherein it is disclosed that the porous structure member 4 is formed to have an L-shape cross section and provided on an outer peripheral side in the sealed space of the housing 2 such that it corresponds to the heating element 5).
Sano does not expressly disclose a housing configured to form the space in which the working fluid inside is encapsulated, and the outer surface of the housing is 
Adema discloses a wavelength conversion device (Figure 2; Heat Sink Device 100) comprising:
a rotating device (Figure 2; Shaft 135); 
a substrate (Figure 2; First End Wall 115) including a first surface and a second surface disposed at an opposite side of the first surface (see Figure 2; wherein the first surface is the surface on which conversion material 130 is disposed and the second surface is opposite thereto), the substrate (Figure 2; First End Wall 115) being rotated by the rotating device (see Paragraph [0046]);
a wavelength conversion element (Figure 2; Conversion Material 130) provided on the first surface (see Figure 2) and configured to convert a wavelength of incident light (see Paragraph [0042]); 
a first cooling device (Figure 2; Side Wall 120, Fins 125, End Wall 140) provided on the second surface (see Figure 2) and including a space (Figure 2; Flow Channel 155) in which working fluid is encapsulated (see Figure 2), 
the first cooling device (Figure 2; Side Wall 120, Fins 125, End Wall 140) includes a housing (Figure 2; Side Wall 120 and End Wall 140) configured to form the space (Figure 2; Flow Channel 155) in which the working fluid is encapsulated (see Figure 2), and
an outer surface of the housing (Figure 2; Side Wall 120 and End Wall 140) is provided on the second surface of the substrate (see Figure 2).

Sano as modified by Adema does not expressly disclose that the housing is made of a material having thermal conductivity and being different from a material of the substrate.
Murayama discloses a wavelength conversion device (Figures 7-9; Light Emitting Device 100) comprising: 
a substrate (Figures 7-9; Supporting Substrate 108) including a first surface and a second surface disposed at an opposite side of the first surface (see Figures 8 and 9; wherein the first surface is the top surface and the second surface is the bottom surface);
a wavelength conversion element (Figures 8 and 9; Light Conversion Member 101) provided on the first surface and configured to convert a wavelength of incident light (see Figures 8 and 9 and Paragraph [0112] and [0126]; wherein it is disclosed that the phosphor, light conversion member 101, is excited by the light emitted from the semiconductor light emitting element); and
a first cooling device (Figures 7-9; Insulating Member 107 and First Heat Dissipation Member 115) provided on the second surface (see Figures 7-9), the first cooling device (Figures 7-9; Insulating Member 107 and First Heat Dissipation Member 115) including, on an inside, a space (Figures 8 and 9; Flow Path 112) in which working fluid is encapsulated (see Figures 7-9 and Paragraph [0194]; wherein plate shaped members 115a and 115b form a flow path 112 through a recessed portion which allows for refrigerant to flow therethrough), wherein 
the first cooling device (Figures 7-9; Insulating Member 107 and First Heat Dissipation Member 115) includes a housing (Figures 7-9; First Heat Dissipation Member 115) configured to form the space in which the working fluid inside is encapsulated (see Figures 7-9 and Paragraphs [0264] and [0270]; wherein first and second plate shaped members 115a and 115b form the space which produces a flow path 112 for refrigerant), and 
the housing (Figures 7-9; First Heat Dissipation Member 115) is made of a material having thermal conductivity and being different from a material of the substrate (see Paragraphs [0194] and [0200]; wherein it is disclosed that the material of the first heat dissipation member 115 is copper and wherein it is also disclosed that the material of the supporting substrate 108 is ceramics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the housing of Sano as modified by Adema such that the housing is made of a material having thermal conductivity and being different from a material of the substrate, as taught by Murayama, because doing so would allow for heat conducted from the light emitting element to be efficiently 
Regarding Claim 2, Sano as modified by Adema and Murayama discloses the limitations of claim 1 as detailed above.
Sano further discloses the first cooling device (Figure 2; Evaporation Part S1 and Condensation Part S2) is provided along a shape of the wavelength conversion element (see Figure 2).
Regarding Claim 3, Sano as modified by Adema and Murayama discloses the limitations of claim 1 as detailed above.
Sano further discloses the liquid retaining part (Figure 2; Porous Structure Member 4) is not provided at an end portion at the rotation axis side in the space (see Figure 2 and Paragraph [0031]; wherein the porous structure member 4 is not provided at an inner peripheral side of the housing 2).
Regarding Claim 5, Sano as modified by Adema and Murayama discloses the limitations of claim 1 as detailed above.
Sano, Figure 2, further discloses a direction from the first surface (Figure 2; surface of housing upon which heating element 5 is disposed) toward the second surface along the rotation axis is a first direction (see Figure 2; wherein the direction from the surface upon which heating element 5 is disposed to the surface opposite thereto coincides with the rotation axis P and is considered the claimed first direction).
Sano, Figure 2, as modified by Adema and Murayama does not expressly disclose that the first cooling device includes, in a part located in the first direction, a plurality of fins disposed along a rotating direction of the substrate, and a plurality of 
Sano, Figures 7, 8 and 16, discloses a wavelength conversion device (Figure 7; Heat Transport Device 20) comprising: 
a rotating device (see Paragraph [0042]; wherein the rotating device is a rotary shaft of a motor which is press fitted into the shaft hole 21a(20a)); 
a substrate (Figure 8; Housing 21) including a first surface and a second surface disposed at an opposite side of the first surface (see Figure 8; wherein the first surface is the surface upon which heating element 26 is disposed and the second surface is the surface opposite thereto), the substrate (Figure 8; Housing 21) being rotated by the rotating device (see Paragraph [0042]); 
a wavelength conversion element (Figure 8; Heating Element 26) provided on the first surface (see Figure 8) and configured to convert a wavelength of incident light (see Figure 8 and Paragraph [0058]; wherein the heating element 26 serves the same purpose as the phosphor film 50 in that it receives excitation light emitted from an excitation light source and converts it into fluorescence light of a predetermined wavelength band); and 
a first cooling device (see Figures 8 and 16; wherein the first cooling device is made up of the working fluid 24, the porous structure member 25 and heat dissipation fins 23a) provided on the second surface (see Figure 16), the substrate (Figure 8; Housing 21) including a rotation axis side and an outer edge side (see Figures 7 and 8), wherein 
a direction from the first surface toward the second surface along the rotation axis is a first direction (see Figures 7 and 8; wherein the direction from the surface upon which heating element 26 is disposed to the surface opposite thereto coincides with the rotation axis of shaft hole 21a(20a) and is considered the claimed first direction), 
the first cooling device (see Figures 8 and 16; wherein the first cooling device is made up of the working fluid 24, the porous structure member 25 and heat dissipation fins 23a) includes, in a part located in the first direction, a plurality of fins (Figure 16; Heat Dissipation Fins 23a) disposed along a rotating direction of the substrate (see Figure 16), and a plurality of grooves are radially provided in the plurality of fins from the rotation axis side toward the outer edge side (see Figure 16; wherein the heat dissipation fins 23a are provided with a plurality of grooves therebetween).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the first cooling device of Sano, Figure 2, as modified by Adema and Murayama such that the first cooling device includes, in a part located in the first direction, a plurality of fins disposed along a rotating direction of the substrate, and a plurality of grooves radially provided in the plurality of fins from the rotation axis side toward the outer edge side, as taught by Sano, Figures 8 and 16, because doing so would enhance the cooling effect (see Sano Paragraph [0050]).
Regarding Claim 11, Sano as modified by Adema and Murayama discloses the limitations of claim 1 as detailed above.
Sano, Figure 2, as modified by Adema and Murayama does not expressly disclose that the first cooling device includes a cooling fin.
Sano, Figures 7, 8 and 16, discloses a wavelength conversion device (Figure 7; Heat Transport Device 20) comprising: 
a rotating device (see Paragraph [0042]; wherein the rotating device is a rotary shaft of a motor which is press fitted into the shaft hole 21a(20a)); 
a substrate (Figure 8; Housing 21) including a first surface and a second surface disposed at an opposite side of the first surface (see Figure 8; wherein the first surface is the surface upon which heating element 26 is disposed and the second surface is the surface opposite thereto), the substrate (Figure 8; Housing 21) being rotated by the rotating device (see Paragraph [0042]); 
a wavelength conversion element (Figure 8; Heating Element 26) provided on the first surface (see Figure 8) and configured to convert a wavelength of incident light (see Figure 8 and Paragraph [0058]; wherein the heating element 26 serves the same purpose as the phosphor film 50 in that it receives excitation light emitted from an excitation light source and converts it into fluorescence light of a predetermined wavelength band); and 
a first cooling device (see Figures 8 and 16; wherein the first cooling device is made up of the working fluid 24, the porous structure member 25 and heat dissipation fins 23a) provided on the second surface (see Figure 16), the substrate (Figure 8; Housing 21) including a rotation axis side and an outer edge side (see Figures 7 and 8), wherein 
the first cooling device (see Figures 8 and 16; wherein the first cooling device is made up of the working fluid 24, the porous structure member 25 and heat dissipation fins 23a) includes a cooling fin (Figure 16; Heat Dissipation Fins 23a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the first cooling device of Sano, Figure 2, as modified by Adema and Murayama to include a cooling fin, as taught by Sano Figure 16, because doing so would enhance the cooling effect (see Sano Paragraph [0050]).
Regarding Claim 15, Sano as modified by Adema and Murayama discloses the limitations of claim 1 as detailed above.
Sano further discloses an illumination device (Figure 18; Light Source 44 and Phosphor Wheel 43) comprising: 
a light source (Figure 18; Light Source 44) configured to emit light having a first wavelength band (see Paragraph [0053]); and 
the wavelength conversion device according to claim 1 (see Figures 2 and 18; wherein the heat transport device 1 of Figure 2 corresponds to the phosphor wheel 43 of figure 18) configured to convert a wavelength of the light emitted from the light source (Figure 18; Light Source 44) into a second wavelength band different from the first wavelength band (see Paragraph [0055]).
Regarding Claim 16, Sano as modified by Adema and Murayama discloses the limitations of claim 15 as detailed above.
Sano further discloses a projector (Figure 18) comprising: 
the illumination device according to claim 15 (see Figure 18 and rejection of claim 15 above); 

a projection optical device (Figure 18; Projection Optical System) configured to project the light modulated by the light modulator (see Paragraph [0056]).
Regarding Claim 18, Sano as modified by Adema and Murayama discloses the limitations of claim 1 as detailed above.
Murayama further discloses the material of the substrate (Figures 7-9; Supporting Substrate 108) is a ceramic (see Paragraphs [0194] and [0200]; wherein it is disclosed that the material of the first heat dissipation member 115 is copper and wherein it is also disclosed that the material of the supporting substrate 108 is ceramics), and the material of the housing (Figures 7-9; First Heat Dissipation Member 115) is copper (see Paragraphs [0194] and [0200]; wherein it is disclosed that the material of the first heat dissipation member 115 is copper and wherein it is also disclosed that the material of the supporting substrate 108 is ceramics).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (US 2020/0109899; hereinafter referred to as Sano) as modified by Adema et al (US 2017/0328549; hereinafter referred to as Adema) and Murayama et al (US 2007/0131954; hereinafter referred to as Murayama) as applied to claim 16, in view of Yamagishi et al (US 2016/0077326; hereinafter referred to as Yamagishi).
Regarding Claim 17, Sano as modified by Adema and Murayama discloses the limitations of claim 16 as detailed above.

Yamagishi discloses a wavelength conversion device (Figure 12; Phosphor Wheel Device 100) comprising: a substrate (Figure 12; Substrate 101) including a first surface and a second surface (see Figure 12; wherein the first surface is the surface closest to second lens 542 and the second surface is opposite thereto); a wavelength conversion element (Figure 4; Phosphor 102) provided on the first surface (see Figure 4 and Paragraphs [0049]-[0050]); and a first cooling device (Figure 12; Blades 211) provided on the second surface (see Figure 12); and a cooling fan (Figure 12; Cooling Fan 610) configured to blow air to the first cooling device (see Figure 12 and Paragraph [0152]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Sano as modified by Adema and Murayama by adding a cooling fan configured to blow air to the first cooling device, as taught by Yamagishi, because doing so would allow for the wavelength conversion element to be cooled more efficiently (see Yamagishi Paragraph [0152]).

Allowable Subject Matter
Claims 4, 6-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regards to claim 4, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the first cooling device includes, in a part located in the first direction, an inclined surface inclined such that length of the 
These limitations in combination with the other limitations of claim 4 renders the claim non-obvious over the prior art of record.
In regards to claim 6, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a plurality of the first cooling devices are provided and the plurality of first cooling devices respectively extend from the rotation axis side to the outer edge side.
These limitations in combination with the other limitations of claim 6 render the claim non-obvious over the prior art of record.
Likewise dependent claims 7-10 are allowable by virtue of their dependency upon allowable independent claim 6.
In regards to claim 12, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a second cooling device provided on the first surface, the second cooling device including, on an inside, a space in which the working fluid is encapsulated, the second cooling device includes an evaporator provided in the space and configured to evaporate the working fluid in the liquid phase with the heat transferred from the wavelength conversion element to change the working fluid in the liquid phase to the working fluid in the gas phase and a condenser provided in the space and configured to condense the working fluid in the gas phase to change the working fluid in the gas phase to the working fluid in the liquid phase, and the second cooling device is disposed such that the evaporator of the second cooling device corresponds to a part at the rotation axis side of the first cooling device.

Likewise dependent claims 13 and 14 are allowable by virtue of their dependency upon allowable independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 11 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882